DETAILED ACTION
This office action is in response to amendment/arguments filed on 9/20/2022.
Claim 20 is amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 9, 12 – 14 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modani et al (US 20150178126, hereinafter Modani).

As per claim 1, Modani discloses: A method, comprising: 
iteratively performing, by a processor device of a computing device, a processing workload, (Modani [0040]: “Processing begins at step S255, where initial schedule module 305 receives the initial schedule for a set of jobs in the queue to be processed. In this embodiment, the initial schedule is based on the first come, first served scheduling model. Alternatively, the initial schedule is provided after a backfill algorithm known in the art, or to be known in the future, is applied to an in-process job queue. The initial schedule mod receives the initial schedule for processing because scheduling gaps may arise for various reasons and when either before or after performing initial scheduling activity and/or backfill scheduling. These scheduling gaps are referred to herein as backfill windows”.)
wherein: wherein each iteration of the processing workload is performed within a maximum cycle time interval; (Modani figure 8A and 8B. Examiner notes that the make span of the original execution schedule shown in figure 5 is mapped to the claimed maximum cycle interval.)
the processing workload comprises a first process and a second process; the first process is performed within a fixed execution time interval; and the second process is performed within an adjustable execution time interval; (Modani figure 5 and 7 and [0080]. Examiner notes that the jobs 401 – 405 and 407 are mapped to the claimed firs process, the EP job 406 is mapped to the claimed second process.)
and during each iteration of the processing workload: determining the maximum cycle time interval for the iteration; (Modani figure 8A and 8B. Examiner notes that the make span of the original execution schedule shown in figure 5 is mapped to the claimed maximum cycle interval.)
determining, for the iteration, a maximum execution time interval for the second process based on the maximum cycle time interval and the fixed execution time interval; and modifying, for the iteration, the adjustable execution time interval for the second process based on the maximum execution time interval. (Modani [0041]: “Processing proceeds to step S260, where embarrassingly parallel (EP) job module 310 identifies an EP job in the initial schedule as-received by initial schedule mod 305”; [0042]: “User-provided information for identifying an EP job includes: (i) the smallest sequential task length, or number of data bits; (ii) the time required to run the smallest sequential length; and/or (iii) the minimum number of resources required to execute the smallest sequential length, of the embarrassingly parallel job” [0044]: “When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length. It should be noted here that the "length" of a backfill window and the "length" of a job, or sub-task, refers to time, as in duration. For example, a job of a given length can "fit" into a backfill window of the same or greater length”; [0047]: “Alternatively, the sub-task module separates the EP job into sub-tasks having lengths that correspond to the determined backfill window lengths”; [0048]: “Processing proceeds to step S275, where revised schedule module 325 creates a revised schedule that fills the backfill window determined in step S265 with a suitably sized segment of the EP job based on the EP job sub-tasks created by sub-task module 320. A suitably sized segment may be a combination of a set of sub-tasks or a single sub-task depending on the length (and possibly width) of the backfill window.”)

As per claim 2, Modani further discloses:
The method of claim 1, wherein determining the maximum cycle time interval for the iteration is based on one or more of: a predefined time interval; a time interval defined by a rate of an external process; and a time interval defined by a desired quality of results. (Modani figure 8A and 8B. Examiner notes that the make span of the original execution schedule shown in figure 5 is mapped to the claimed maximum cycle interval.)

As per claim 3, Modani further discloses:
The method of claim 1, further comprising, during each iteration of the processing workload, determining an amount of time taken to execute the first process; wherein the maximum execution time interval for the second process comprises a difference between the maximum cycle time interval and the amount of time taken to execute the first process. (Modani figure 8A and 8B.)

As per claim 6, Modani further discloses:
The method of claim 1, wherein the maximum execution time interval for the second process comprises a difference between the maximum cycle time interval and one or more of a configured execution time of the first process and a predicted execution time of the first process generated by a machine learning (ML) model. (Modani [0041] – [0047])

As per claim 7, Modani further discloses:
The method of claim 1, wherein modifying, for the iteration, the adjustable execution time interval for the second process based on the maximum execution time interval comprises modifying the adjustable execution time interval for the second process such that the second process is performed within the maximum execution time interval for the second process. (Modani [0041]: “Processing proceeds to step S260, where embarrassingly parallel (EP) job module 310 identifies an EP job in the initial schedule as-received by initial schedule mod 305”; [0042]: “User-provided information for identifying an EP job includes: (i) the smallest sequential task length, or number of data bits; (ii) the time required to run the smallest sequential length; and/or (iii) the minimum number of resources required to execute the smallest sequential length, of the embarrassingly parallel job” [0044]: “When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length. It should be noted here that the "length" of a backfill window and the "length" of a job, or sub-task, refers to time, as in duration. For example, a job of a given length can "fit" into a backfill window of the same or greater length”; [0047]: “Alternatively, the sub-task module separates the EP job into sub-tasks having lengths that correspond to the determined backfill window lengths”; [0048]: “Processing proceeds to step S275, where revised schedule module 325 creates a revised schedule that fills the backfill window determined in step S265 with a suitably sized segment of the EP job based on the EP job sub-tasks created by sub-task module 320. A suitably sized segment may be a combination of a set of sub-tasks or a single sub-task depending on the length (and possibly width) of the backfill window.”)

As per claim 8, Modani further discloses:
The method of claim 7, wherein modifying the adjustable execution time interval for the second process such that the second process is performed within the maximum execution time interval for the second process comprises: determining an amount of time taken to execute the second process; recording the amount of time taken to execute the second process; and modifying the adjustable execution time interval for the second process based on a recorded execution time taken to execute the second process in a previous iteration of the processing workload. (Modani [0041] – [0047])

As per claim 9, Modani further discloses:
The method of claim 7, wherein modifying the adjustable execution time interval for the second process such that the second process is performed within the maximum execution time interval for the second process comprises selecting one or more of: one of a plurality of different algorithms for performing functionality of the second process; and one of a plurality of different parameters for the second process. (Modani [0041] – [0047])

As per claim 12, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 14, it is the device variant of claim 3 and is therefore rejected under the same rationale.
As per claim 15, it is the device variant of claim 4 and is therefore rejected under the same rationale.
As per claim 16, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the device variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the device variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, Modani discloses: A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor device, cause the processor device to: 
iteratively perform a processing workload, (Modani [0040]: “Processing begins at step S255, where initial schedule module 305 receives the initial schedule for a set of jobs in the queue to be processed. In this embodiment, the initial schedule is based on the first come, first served scheduling model. Alternatively, the initial schedule is provided after a backfill algorithm known in the art, or to be known in the future, is applied to an in-process job queue. The initial schedule mod receives the initial schedule for processing because scheduling gaps may arise for various reasons and when either before or after performing initial scheduling activity and/or backfill scheduling. These scheduling gaps are referred to herein as backfill windows”.)
wherein: each iteration of the processing workload is performed within a maximum cycle time interval; (Modani figure 8A and 8B. Examiner notes that the make span of the original execution schedule shown in figure 5 is mapped to the claimed maximum cycle interval.)
the processing workload comprises a first process and a second process; the first process is performed within a fixed execution time interval; and the second process is performed within an adjustable execution time interval; (Modani figure 5 and 7 and [0080]. Examiner notes that the jobs 401 – 405 and 407 are mapped to the claimed firs process, the EP job 406 is mapped to the claimed second process.)
and during each iteration of the processing workload: determine, for the iteration, the maximum cycle time interval for the iteration; (Modani figure 8A and 8B. Examiner notes that the make span of the original execution schedule shown in figure 5 is mapped to the claimed maximum cycle interval.)
calculate, for the iteration, a maximum execution time interval for the second process based on the maximum cycle time interval and the fixed execution time interval; and modify, for the iteration, the adjustable execution time interval for the second process based on the maximum execution time interval. (Modani [0041]: “Processing proceeds to step S260, where embarrassingly parallel (EP) job module 310 identifies an EP job in the initial schedule as-received by initial schedule mod 305”; [0042]: “User-provided information for identifying an EP job includes: (i) the smallest sequential task length, or number of data bits; (ii) the time required to run the smallest sequential length; and/or (iii) the minimum number of resources required to execute the smallest sequential length, of the embarrassingly parallel job” [0044]: “When backfill module 315 determines that a backfill window is available, the characteristics of the backfill window are determined as well. Backfill window characteristics include: (i) length of backfill window; and/or (ii) resources, or nodes, available over a backfill window length. It should be noted here that the "length" of a backfill window and the "length" of a job, or sub-task, refers to time, as in duration. For example, a job of a given length can "fit" into a backfill window of the same or greater length”; [0047]: “Alternatively, the sub-task module separates the EP job into sub-tasks having lengths that correspond to the determined backfill window lengths”; [0048]: “Processing proceeds to step S275, where revised schedule module 325 creates a revised schedule that fills the backfill window determined in step S265 with a suitably sized segment of the EP job based on the EP job sub-tasks created by sub-task module 320. A suitably sized segment may be a combination of a set of sub-tasks or a single sub-task depending on the length (and possibly width) of the backfill window.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani, in view of Persikov et al (US 20140165070, hereinafter Persikov).

As per claim 4, Modani did not disclose:
The method of claim 1, further comprising, during each iteration of the processing workload: determining an amount of time taken to execute the first process; and updating a moving average of first process execution times with the amount of time taken to execute the first process; wherein the maximum execution time interval for the second process comprises a difference between the maximum cycle time interval and the moving average of first process execution times.
However, Persikov teaches:
The method of claim 1, further comprising, during each iteration of the processing workload: determining an amount of time taken to execute the first process; and updating a moving average of first process execution times with the amount of time taken to execute the first process; wherein the maximum execution time interval for the second process comprises a difference between the maximum cycle time interval and the moving average of first process execution times. (Persikov [0023])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Persikov into that of Modani in order to determine an amount of time taken to execute the first process; and updating a moving average of first process execution times with the amount of time taken to execute the first process; wherein the maximum execution time interval for the second process comprises a difference between the maximum cycle time interval and the moving average of first process execution times. Persikov has shown that the claimed limitations are merely commonly known and used methods for scheduling tasks and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 5, the combination of Modani and Persikov further teach:
The method of claim 4, wherein the moving average of first process execution times comprises a weighted moving average of first process execution times. (Persikov [0023])

As per claim 15, it is the device variant of claim 4 and is therefore rejected under the same rationale.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modani, in view of Coombe et al (US 20130097606, hereinafter Coombe).

As per claim 10, Modani did not disclose:
The method of claim 1, further comprising, during each iteration of the processing workload: determining that a current execution of the second process will not complete during the adjustable execution time interval for the second process; and persisting an internal state of the second process for continued execution during a next iteration of the processing workload.
However, Coombe teaches:
The method of claim 1, further comprising, during each iteration of the processing workload: determining that a current execution of the second process will not complete during the adjustable execution time interval for the second process; and persisting an internal state of the second process for continued execution during a next iteration of the processing workload. (Coombe [0064] – 0069])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Coombe into that of Modani in order to determine that a current execution of the second process will not complete during the adjustable execution time interval for the second process; and persisting an internal state of the second process for continued execution during a next iteration of the processing workload. Coombe has shown that the claimed limitations are merely commonly known and used methods for scheduling tasks and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 11, the combination of Modani and Coombe further teach:
The method of claim 10, further comprising, prior to persisting the internal state of the second process, providing one of a most recent complete result of the second process and a partial result of the second process. (Coombe [0064] – 0069])

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.

Independent claims 1, 12 and 20:
Applicants argued on pages 9 – 10 that Modani reference does not anticipate the claimed limitations of claim 1. More specifically, applicants argued Modani did not disclose “determining, for the iteration, a maximum execution time interval for the second process based on the maximum cycle time interval and the fixed execution time interval”.

The examiner disagrees as Modani figure 5 shows the original execution schedule with makespan of total length of time 21, which is mapped to the claimed “maximum cycle time interval”. Next refer to Modani [0041] – [0048], Modani teaches some jobs are EP jobs that can be broken down into independent subtasks while figure 7 shows the subtasks A-G of the EP job 406 can be slotted into different gaps of scheduling interval (backfilling window), this the EP jobs are mapped to the claimed second process, with the process 406’s original execution length (time segment 12 – 18) being the fixed execution time interval, and the backfilling window is mapped to the claimed maximum execution time interval for the second task. Examiner further notes that the backfill window is determined based on pre-processing scheduling procedure with reference to the initial schedule and the execution duration of the non-EP jobs, therefore Modani anticipated the claimed limitations of claim 1 in full.

Dependent claim 2:
Applicants argued on pages 11 – 12 that Modani reference does not anticipate the claimed limitations of claim 2. 

The examiner disagrees as the makespan of the initial schedule shown in figure 5 is determined based on predicted runtime of all the jobs in the initial schedule of jobs.

 
Dependent claim 3:
Applicants argued on page 12 that Modani reference does not anticipate the claimed limitations of claim 3. More specifically, applicant argued that Modani does not teach “each iteration of the workload”.

The examiner disagrees as Modani [0043] further backfill window is determined based on a simulated execution sequence, does the simulated execution sequence and the actual optimized execution sequence can be counted as 2 iterations of the workload. 
 
Dependent claim 6:
Applicants argued on page 12 that Modani reference does not anticipate the claimed limitations of claim 3. More specifically, applicant argued that Modani does not teach “ML model”.

The examiner disagrees as Modani [0073] further teaches improving backfill window’s identification based on previous pattern available, which is essence the same as ML model.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196